Citation Nr: 1738225	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO. 13-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel

INTRODUCTION


The Veteran served on active duty from United States Army December 1965 to September 1967, with service in the Republic of Vietnam, and received a Purple Heart for his service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems. Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, competent evidence of record indicates that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 5103 (a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

A TDIU is warranted where the combined schedular evaluation for service-connected disabilities is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience. Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating. 38 C.F.R. §§ 3.341 (a), 4.16(a), 4.19.

As discussed below, the Board finds that the Veteran's service-connected disabilities preclude him from securing or following substantial gainful employment.  The Veteran reported on his VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he became too disabled to work due to his service-connected PTSD. See VA Form 21-8940. 

The Veteran reported that he retired from his job, after 31 years, because of his disability, and identified PTSD as the specific disability that prevented him from securing or following any substantially gainful occupation. Id. The Veteran last worked full-time on March 1, 2001, as a postal worker. Id. Although he held subsequent employment, he was "let go" because of getting into arguments due to his PTSD. See October 2013 Substantive Appeal. The Veteran testified that he also worked part-time, at a son's tire shop, but was neither paid nor involved with customers. See Board transcript at 6.

One of the Veteran's sons testified that things at the postal service had become so volatile between the Veteran and co-workers that co-workers stopped associating with the Veteran. See Board transcript at 5. In addition, the son reported that he often needed to referee matters between the Veteran and wait staff in a restaurant, as the Veteran became agitated quickly. Id.

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU. The Veteran experiences significant functional impairments caused by his service-connected PTSD. In addition to his PTSD, the Veteran is service connected for scars, diabetes mellitus with erectile dysfunction, right hand arthritis, tinnitus, and bilateral hearing loss, resulting in a combined disability rating of 80 percent.  His disabilities meet the schedular criteria under 38 C.F.R. § 4.16(a). 

In a medical note, an examiner in August 2009 opined that the Veteran's conditions did not affect his ability for gainful employment. A different VA examiner opined that the Veteran was unemployable at an August 2009 VA examination. The examiner opined that the Veteran was "unable to function in any occupational settings including general employment settings and sedentary employment and can only minimally function in loosely supervised settings in which little interaction with the public is required." In a VA psychological examination addendum, dated April 2010, the examiner repeated that the Veteran was unable to function in occupational settings including general employment settings and sedentary employment. He also opined that the Veteran could minimally function in loosely supervised settings in which little interaction with the public was required. The Veteran showed serious impairment in major areas including social, interpersonal, mood, and thinking due his depression and anxiety affecting his ability to function independently. The examiner noted that the Veteran's impulse control was fair to poor, marked by explosive anger outbursts with little provocation. The VA examiner found that the Veteran had an inability to establish and maintain effective relationships. Ultimately, though, the examiner opined that the Veteran was not unemployable.

Based on the evidence of record, the Board finds that the overall disability picture warrants the grant of a TDIU because the Veteran's service-connected disabilities preclude him from securing or following substantial gainful employment. Although VA examiners opined that the Veteran was not unemployable, an examiner opined that the Veteran was unable to function in any occupational settings. Nevertheless, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a); see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Here, on review of the record, the Board finds that the collective impact of the Veteran's service-connected disabilities preclude him from securing or following substantial gainful employment, to include work in sedentary environment. 

The Veteran has submitted credible lay statements and testimony attesting to the current severity of his service-connected PTSD and the severe impact of this disability on his ability to function in the work setting. No less than three buddy statements support a finding that the Veteran is not capable of performing the physical and mental acts required by employment. In a written statement, the Veteran's son reported that the family was "afraid to let [the Veteran] be alone at times with the public," as he was short tempered and upset with certain people. In another statement, a fellow service member remarked how PTSD flash-backs affected the Veteran's sleep patterns. A third statement, from a postal worker, indicated that their supervisor told the Veteran to retire because of his repeated arguments at the workplace.

As for educational history, the Veteran indicated completing four years of high school.

The Board finds that evidence is at least in equipoise regarding the question of whether the Veteran is entitled to TDIU and concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of a TDIU is warranted. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  In light of his education and employment history, and the collective impact of his service-connected disabilities, the evidence supports the grant of a TDIU. 


ORDER

Subject to the law and regulations governing the award of monetary benefits, entitlement to TDIU is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


